DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Reconsideration filed 1-22-2021. As directed, claims 10, 13-15, and 20 have been amended, no claims have been newly cancelled, and no claims have been newly added. Thus, claims 1-8, 10, 12-17, 19-22, 38, 43, and 59 are pending in the current application.

Response to Amendment
Applicant has amended claims 10, 13-15, and 20 to address indefiniteness in the claim language. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues that the rejection of record, namely the rejections of independent claims 1, 22, and 43, are not anticipated by Goffer (US 8096965) because the exoskeleton device and the fall prevention and mitigation outlined by Goffer fails to take a specific account of fall circumstances, and in particular does not disclose a capability to detect "direction and extent" of a fall, including a classification of fall state in categories consisting of "near", "far", and "terminal", and a classification of fall direction as either "forward" or "backward". 
Examiner respectfully disagrees for the foregoing reasons. 

Applicant has argued that the citation to Goffer (Col. 8, lines 62-65) includes only a binary detection of falling verses not falling (see Remarks bottom of page 12). This particular passage was cited in the Final action dated 10-27-2020 for the purpose of conveying the existence of a sensor capable of determining a direction and an extent of a fall. As outlined above, the tilt sensor is clearly capable of detecting a direction and an extent of the tilt of the 
Further, Applicant argues that the citation to Goffer's Col. 9, lines 43-47 also only detects falls in a binary capacity, either a fall occurs or does not (see Remarks top of page 13). This passage was cited to direct attention to the use of a tilt sensor for the fall prevention and mitigation procedures disclosed by Goffer, and as previously stated, the tilt sensor is capable of measuring, and communicating to the controller, a direction and an extent of tilt. While Applicant correctly points out that this passage discloses that "the walking gait initiation procedure is halted" if a fall is detected, and that the instantly disclosed invention is meant to critique these operations, and differentiate over these "halt" procedures, this is only one example of several fall protocols that are outlined by Goffer, and further, while several dependent claims outline the "precise" fall mitigation of the instantly disclosed invention, such claimed features do not preclude cited prior art from including such a "halt" procedure, specifically because Goffer outlines attempts to "prevent or mitigate" effects of a fall; stopping actuation is not the only method used in the Goffer device to respond to a user's fall. Thus, these arguments are not found to be persuasive.
Further, Applicant argues that the citation at Col. 11, lines 15-19 from the Final office action similarly only outlines "binary" fall detection (see Remarks bottom of page 13 through page 14). In this citation, Goffer specifically states that the "exoskeleton device may act to attempt to prevent or mitigate the effects of the fall." In other words, when the tilt sensor detects a fall, Goffer indicates that a prevention or mitigation protocol is initiated based on such 
Applicant further argues that the citation to Col. 12, lines 58-63 similarly outlines a "binary" fall detection (see Remarks page 14). This passage was cited to provide evidence that the Goffer exoskeleton system detects a fall, and then responds to either prevent or mitigate the fall effects by restoring balance to prevent the fall, or causing the user to collapse in a controlled manner to prevent excessive impact. Thus, Goffer is not singularly "halting" the actuation system in its prevention and mitigation of falls, as is submitted by Applicant, and further, since the recited control method accounts for fall prevention by restoring balance, and can also react to a fall to collapse the user in a controlled way, and the fall is indicated to the controller by the tilt sensor, the fall prevention/mitigation protocol that is entered must be based on a classification of the tilt direction and extent, otherwise the exoskeleton wouldn't be able to differentiate between the necessary prevention or mitigation protocol. Thus, these arguments are not found to be persuasive.
Next, Applicant argues that the use of the Hattori robot is improper for the fall recovery operations claimed, citing that "the joint structure, materials, rigidity, and other physical characteristics and functioning differ in robots as compared to human joint structures, particularly in persons who have substantial impairment" (see Remarks pages 15). In response, Examiner points to Col. 1, lines 23-25 of Hattori which outline that the disclosed robot is meant 
First, Applicant argues that the "kneeling" position cited in Figures 8-10 of the Hattori disclosure is not a "kneeling" position because the weight of the robot is distributed between both the forearms and the lower legs (see Remarks bottom of page 16 through top of page 17). Examiner submits that the term "kneeling" encompasses positions in which a portion of the body weight is supported by at least one knee. This does not preclude weight being placed on the forearms. In Hattori's Figure 9, a portion of the robot's weight is clearly supported by the knees as the robot's center of gravity is brought backwards so that a standing position can be achieved. Further, as the weight of the robot is supported in part at the knee in Figure 9, throughout the course of movement that the robot undergoes in transition to the stance of Figure 10 in which the knees are off the ground, additional stances are achieved as the upper and lower body are brought closer together, where the knees still support a portion of the body weight, until they are lifted off the floor, as in Figure 10 (Col. 9, lines 15-30). Thus, these arguments are not found to be persuasive.
Applicant further argues that the use of the Hattori ankle joint to aid in the fall recovery operations differs from that of the instantly disclosed invention because an impaired person would not be able to move in such a way (see first full paragraph of page 17 of the Remarks as filed). Respectfully, the claims do not mention that an ankle joint cannot bend in the claimed fall recovery operations, and thus this argument is not persuasive. 
With respect to the rollover-assist operation recited in claims 14-15, and 21, Applicant argues (see Remarks bottom of page 17) that Hattori fails to render obvious the positions as claimed, stating that Figures 14-20 do not disclose the rollover-operation from a prone position. 
Applicant also argues (see Remarks middle of page 17) that the fall recovery as outlined in claims 12, 19, 38, and 59 are not taught by the Hattori device because the “straight leg “downward dog” style walk back” is not disclosed in the Hattori document. This argument was found to be persuasive, and the previous rejections of these claims is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 22, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goffer (US 8,096,965).
Regarding claim 1, Goffer discloses: a method of controlling an exoskeleton device (20) (Col. 1, lines 6-9; Fig. 1A ) of a user for fall mitigation (Col. 8, lines 62-65 describes the use of a 
detecting with one or more sensors (23, 28) a fall state (Fig. 1A; Col. 8, lines 62-65 discloses that the tilt sensor can indicate a fall; Col. 9, lines 45-47 generally indicate the use of a tilt sensor to indicate falling) including a direction (Col. 8, lines 62-65 further discloses that the tilt sensor can indicate the angle of the device during the fall; therefore, the device is cable of indicating the direction based on the angle of the upper body; further Col. 3, lines 10-14 state that the disclosed tilt sensor can "sense the tilt of the trunk with respect to the vertical"; Col. 6, lines 46-47 indicate that the tilt sensor can be an accelerometer or a gyroscope; Col. 6, lines 49-52 indicates that the tilt sensor registers whether the user’s upper body is “upright” or “leaning” with respect to the vertical; gyroscopes are generally relied upon to measure orientation in both a positive (forward) and a negative (backward) direction, thus the recited gyroscope would be 
classifying with an electronic control device (22) (Fig. 1A) the fall state to determine a fall classification based on the direction and the extent of the fall, wherein the direction of the fall is classified as either a forward fall or a backward fall, and the extent of the fall is classified as either a near fall, a far fall, or a terminal fall based upon a predetermined range of the fall (Col. 3, lines 10-14 outline that the sensors communicate with the controller; Col. 8, lines 62-65 describes the use of a tilt sensor to indicate that the user’s upper body is tilted at an angle which may indicate falling; Col. 9, lines 45-47 generally indicates the use of a tilt sensor to indicate falling; Col. 11, lines 15-19 indicate that the tilt sensor indicates falling and can take active steps to either prevent or mitigate effects of a fall; Col. 11, lines 44-47; discloses a method for mitigating a fall if a tilt sensor indicates that the user/exoskeleton is falling during a sitting procedure; Col. 12, lines 56-63 indicates that when the tilt sensor detects a fall during a stair ascending procedure, the exoskeleton device takes active steps to restore balance, prevent a fall, or cause the user to fall in a controlled manner to reduce impact of the fall; thus, if the sensors indicate a fall, the controller can prevent or mitigate falling by specific device actions such as halting the device, causing the user to sit back, or causing the user to collapse to the ground; and Goffer more generally indicates that the tilt sensor may “prevent or mitigate the effects of a fall” indicating that multiple fall prevention and/or mitigation protocols can be used depending on the particular fall sensed, if a more “terminal” or “far” fall is sensed, the device acts to provide a controlled fall as outlined in the discussion regarding the stair ascending procedure, if a “near” fall is sensed, the device can enter into protocols to prevent the fall); 

Regarding claim 6, Goffer discloses the method of claim 1, as discussed above.
Goffer further discloses: when the fall is detected and classified as a far backward fall (Col. 8, lines 63-65), controlling the drive components (24) comprises driving the joint components (knee and hip actuators) to perform active or passive flexion of the hip joint components, thereby permitting the user to fall to a sitting position (Col. 11, lines 15-19 explains that when a fall is detected the user can be directed to sit back, i.e. the detected fall cannot be prevented (is far or terminal), and the protocol to sit back is enacted to mitigate the effects of the fall; the exoskeleton actively or passively allows flexion of the hip joint components to allow the user to achieve the movement of sitting backwards).
Regarding claim 22, Goffer discloses: a transitory computer readable medium storing program code (Col. 6, lines 32-35; discloses the use of a programmable processor) for use in controlling an exoskeleton device (20 in Fig. 1A) of a user for fall mitigation (Col. 8, lines 62-65 describes the use of a tilt sensor to indicate that the user’s upper body is tilted at an angle which 
the exoskeleton device (20) being a powered legged mobility device (Col. 6, lines 29-32) comprising a plurality of drive components (24) (Col. 6, lines 55-58; discloses that each actuation assembly 24 includes a motor for driving the joint components to bend/extend) the drive joint components including at least knee joint components and hip joint components (knee and hip of Fig. 1A), the program code (Col. 6, lines 32-35 and Col. 2, lines 14-18: discloses the use of a programmable computer and an algorithm) when executed by a computer (Col. 6, lines 32-35; discloses the use of processor) performing the steps of: 
determining based on sensor (23) input a fall state (Col. 8, lines 62-65 discloses that the tilt sensor can indicate a fall; Col. 9, lines 45-47 generally indicate the use of a tilt sensor to indicate falling) including a direction (Col. 8, lines 62-65 further discloses that the tilt sensor can indicate the angle of the device during the fall; therefore, the device is cable of indicating the direction based on the angle of the upper body; further Col. 3, lines 10-14 state that the disclosed tilt sensor can "sense the tilt of the trunk with respect to the vertical"; Col. 6, lines 46-47 indicate that the tilt sensor can be an accelerometer or a gyroscope; Col. 6, lines 49-52 indicates that the tilt sensor registers whether the user’s upper body is “upright” or “leaning” with respect to the vertical; gyroscopes are generally relied upon to measure orientation in both a positive (forward) 
classifying with an electronic control device (22) (Fig. 1A) the fall state to determine a fall classification based on the direction and the extent of the fall, wherein the direction of the fall is classified as either a forward fall or a backward fall, and the extent of the fall is classified as either a near fall, a far fall, or a terminal fall based upon a predetermined range of the fall (Col. 3, lines 10-14 outline that the sensors communicate with the controller; Col. 8, lines 62-65 describes the use of a tilt sensor to indicate that the user’s upper body is tilted at an angle which may indicate falling; Col. 9, lines 45-47 generally indicates the use of a tilt sensor to indicate falling; Col. 11, lines 15-19 indicate that the tilt sensor indicates falling and can take active steps to either prevent or mitigate effects of a fall; Col. 11, lines 44-47; discloses a method for mitigating a fall if a tilt sensor indicates that the user/exoskeleton is falling during a sitting procedure; Col. 12, lines 56-63 indicates that when the tilt sensor detects a fall during a stair ascending procedure, the exoskeleton device takes active steps to restore balance, prevent a fall, or cause the user to fall in a controlled manner to reduce impact of the fall; thus, if the sensors indicate a fall, the controller can prevent or mitigate falling by specific device actions such as halting the device, causing the user to sit back, or causing the user to collapse to the ground; and Goffer more generally indicates that the tilt sensor may “prevent or mitigate the effects of a fall” indicating that multiple fall prevention and/or mitigation protocols can be used depending on the particular fall sensed, if a more “terminal” or “far” fall is sensed, the device acts to provide a 
and controlling the drive components (24) of the exoskeleton device (20) with the electronic control device (22) to selectively modulate the knee joint and hip joint components (knee and hip of Fig. 1A) in accordance with the fall classification (Col. 3, lines 10-14; Col. 8, lines 62-65; Col. 9, lines 43-47; Col. 11, lines 15-19 and Col. 12, lines 58-63 outline the communication between the tilt sensor and the controller, and the various movements that will be actuated by the exoskeleton in the fall protocols; Col. 7, lines 42-51 and Col. 8, lines 36-40 each describe the communication between the tilt sensor, controller, and the joint actuators) to perform a fall mitigation operation (Col. 8, lines 62-65; Col. 9, lines 43-47; Col. 11, lines 15-19 and Col. 12, lines 58-63 disclose that if the sensors indicates falling it can prevent or mitigate falling by: halting the device, causing the users to sit back, or causing the user to collapse to the ground).
Regarding claim 43, Goffer discloses: an exoskeleton system (20) comprising: 
an exoskeleton device (20) being a powered legged mobility device (Col. 6, lines 29-32) comprising a plurality of drive components (24), (Col. 6, lines 55-58; discloses that each actuation assembly 24 includes a motor for driving the joint components to bend/extend) that drive joint components including at least knee joint components and hip joint components (knee and hip of Fig. 1A); 
a plurality of sensors (23, 28) for detecting a fall state (Col. 8, lines 62-65; discloses that the tilt sensors can indicate falling; Col. 9, lines 41-47 indicate that the ground force sensor and the tilt sensor can indicate falling) including a direction (Col. 8, lines 62-65 further discloses that the tilt sensor can indicate the angle of the device during the fall; therefore, the device is cable of 
and an electronic control (22) device configured to classify the fall state to determine a fall classification based on the direction and the extent of the fall, wherein the direction of the fall is classified as either a forward fall or a backward fall, and the extent of the fall is classified as either a near fall, a far fall, or a terminal fall based upon a predetermined range of the fall (Col. 3, lines 10-14 outline that the sensors communicate with the controller; Col. 8, lines 62-65 describes the use of a tilt sensor to indicate that the user’s upper body is tilted at an angle which may indicate falling; Col. 9, lines 45-47 generally indicates the use of a tilt sensor to indicate falling; Col. 11, lines 15-19 indicate that the tilt sensor indicates falling and can take active steps to either prevent or mitigate effects of a fall; Col. 11, lines 44-47; discloses a method for mitigating a fall if a tilt sensor indicates that the user/exoskeleton is falling during a sitting procedure; Col. 12, lines 56-63 indicates that when the tilt sensor detects a fall during a stair ascending procedure, the exoskeleton device takes active steps to restore balance, prevent a fall, or cause the user to fall in a controlled manner to reduce impact of the fall; thus, if the sensors indicate a fall, the controller can prevent or mitigate falling by specific device actions such as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goffer (US 8,096,965), as applied to claim 1 above, in view of Goldfarb (US 9,693,926).
Regarding claim 2, Goffer discloses the method of claim 1, as discussed above.
Goffer further discloses that when the fall is detected and classified as a near forward fall (Col. 8, lines 63-65; discloses the use of a tilt sensor attached to the user's upper body to measure the angle of the upper body, based on the angle of the upper body the device is able to indicate varying states of falling, including a near forward fall, as further described in Col. 9, lines 43-47; Col. 11, lines 15-19 and Col. 12, lines 58-63, explaining the different responses the device can take based on the angle indicated by the tilt sensor; based on the angle and the different responses that can be carried out, and the indication that the tilt sensor is a gyroscope, the device is able to classify between states in order to perform the different responses) and controlling the drive components (Col. 2, lines 14-17; discloses controlling the joints based on sensor feedback).
Goffer is silent as to applying torque to the knee joint components and the hip joint components such that legs of the user are straightened and brought together, and then lock the knee and hip joint components, thereby permitting the user to stand. 

Therefore, it would have been obvious to one having ordinary skill in the art to have modified the knee and hip joints components of the exoskeleton of Goffer with the constant torque applying hip and knee joints components as taught by Goldfarb in order to provide continuous support, and thus safety, to the user wearing the exoskeleton device.
The modified Goffer device, does not disclose the step of locking the knee and hip joint components such that the user can stand. 
Goldfarb further teaches the step of locking the knee (Col. 8, lines 6-9, and Col. 16, lines 29- 32; discloses that the knee joint is normally locked and unlocks for bending and then re-locks when in a static position such as standing) and hip joint components (Col. 6, lines 25-25; discloses that the joint components are described for the knee joints but that other joints, including the hips, can be operated in the same manner) thereby permitting the user to stand (Col. 2, lines 43-48; discloses that the user can stand, and Col. 16, lines 29-32 further explains that the joints are locked during a standing position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-locking knee and hip 
Regarding claim 3, Goffer discloses the method of claim 1, as discussed above.
Goffer further discloses that when a fall is detected and classified as a far forward fall (Goffer, Col. 8, lines 63-65; discloses the use of a tilt sensor attached to the user's upper body to measure the angle of the upper body, based on the angle of the upper body the device is able to indicate varying states of falling, including a far backward fall, as further described in Col. 9, lines 43-47; Col. 11, lines 15-19 and Col. 12, lines 58-63, explaining the different responses the device can take based on the angle indicated by the tilt sensor; based on the angle and the different responses that can be carried out, and the indication that the tilt sensor is a gyroscope, the device is able to classify between states in order to perform the different responses).
Goffer is silent regarding releasing the knee joint components and providing support to the hip joint components to achieve a kneeling position.
Modified Goffer, as discussed with respect to claim 2, further discloses controlling the drive components (Goffer, Fig. 1A, ref #24) comprises modulating the joint components (Goldfarb, Fig. 2, #102R, 102L, 104R, and 1041) to release the knee joint components (Goldfarb, Col. 8, lines 6-9 and Col. 10, lines 28-50; discloses that the knee joint is normally locked. In addition, graphs 8a-8c and corresponding text explains that as the user walks, sits downs and stands up the exoskeleton device releases the knee joint and flexes the knee joint at various angles to perform desired tasks) and provide support with the hip joint components (Col. 7, lines 65-67; discloses the exoskeleton device applying continuous torque to the hip joint 102R and 102L) thereby permitting the user to achieve a kneeling position with the torso upright (Col. 10, lines 14-27; discloses that the exoskeleton device can provide torque to aid in bending the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-locking knee and hip joints of Goffer with the locking knee and hip joints as taught by Goldfarb as an added safety feature to prevent the user's knee from buckling in the event of a power failure.
Regarding claim 4, Goffer discloses the method of claim 1, as discussed above.
Goffer further discloses that when a terminal forward fall (Col. 8, lines 62-65; Col. 9, lines 43-47; Col. 11, lines 15-19 and Col. 12, lines 58-63; discloses that if the sensors indicates falling it can prevent or mitigate falling by: halting the device, causing the users to sit back, or causing the user to collapse to the ground), controlling the drive components (24) (Col. 2, lines 14-17; discloses controlling the joints based on sensor feedback), permitting the user to fall progressively to a prone position (Col. 12, lines 58-63; discloses that once a fall is detected the exoskeleton device can be used to aid the user to collapse to the ground in a safe manner). 
Goffer is silent regarding releasing the knee and hip joints to permit the fall.
Modified Goffer, as introduced with respect to claim 2, teaches driving the joint components (Goldfarb, Fig. 2, 102L, 102R, 104L and 104R) to release the knee joint components (Goldfarb, Fig. 2 , ref #104R and 104L and Col. 8, lines 6-9 and Col. 10, lines 28-50; discloses that the knee joint is normally locked. However, the graphs 8a-8c and corresponding text explains that as the user walks, sits downs and stands up etc. the exoskeleton device releases the knee joint and flexes said knees joints at various angels to perform the desired tasks.) and the hip joint components (Goldfarb, Fig. 2, 102L and 102R and Col. 10, lines 28-50; Explains that as the exoskeleton aids in walking, sitting and standing the angle of the hip joint is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-locking knee and hip joints of Goffer with the locking knee and hip joints as taught by Goldfarb as an added safety feature to prevent the user's knee from buckling in the event of a power failure.
Regarding claim 5, Goffer discloses the method of claim 1, as discussed above.
Goffer further discloses that when the fall is detected and classified as a near backward fall (Col. 8, lines 63-65; discloses the use of a tilt sensor attached to the user's upper body to measure the angle of the upper body, based on the angle of the upper body the device is able to indicate varying states of falling, including a near backward fall, as further described in Col. 9, lines 43- 47; Col. 11, lines 15-19 and Col. 12, lines 58-63, explaining the different responses the device can take based on the angle indicated by the tilt sensor; based on the angle and the different responses that can be carried out, and the indication that the tilt sensor is a gyroscope, the device is able to classify between states in order to perform the different responses) controlling the drive components (24) (Col. 2, lines 14-17; discloses controlling the joints based on sensor feedback).
Goffer is silent regarding straightening the knee and hip joint components to permit a user to stand. 
Goldfarb teaches a method of driving the joint components (Fig. 2, ref 102L, 102R, 104L and 104R) to apply torque (Col. 7, line 65-67; discloses the exoskeleton device applying continuous torque to the hip joints (102R and 102L) and knee joints (104R and 104L)) to the knee joint components (Fig. 2, 104R and 104L) and the hip joint (Fig. 2, 102R and 102L) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-locking knee and hip joints of Goffer with the locking knee and hip joints as taught by Goldfarb as an added safety feature to prevent the user's knee from buckling in the event of a power failure.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goffer (US 8,096,965), as applied to claim 1 above, in view of Angold (US 10,154,937).
Regarding claim 7, Goffer discloses the method of claim 1, as discussed above.
Goffer further discloses that when the fall is detected and classified as a terminal backward fall (Col. 8, lines 63-65; discloses the use of a tilt sensor attached to the user's upper body to measure the angle of the upper body, based on the angle of the upper body the device is able to indicate varying states of falling, including a terminal backward, as further described in Col. 9, lines 43- 47; Col. 11, lines 15-19 and Col. 12, lines 58-63, explaining the different responses the device 
Goffer is silent as to driving the joint components to release the knee joint components and the hip joint components. 
However, Angold teaches: driving the joint components to release the knee joint components and the hip joint components (Col. 4, line 64- Col, 5, lines 2; discloses flexing at the knee and hips when a terminal backward fail is detected in order to aid the user to the ground). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint components of Goffer with the releasing hip and knee components as taught by Angold in order to safely aid the user to the ground and reduce the chances that his/her head will impact the ground during the fall.
Claims 8, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goffer (US 8,096,965) in view of Goldfarb (US 9,693,926), as applied to claims 3 and 4 above, in further view of Hattori (US 6,463,356).
Regarding claim 8, Goffer in view of Goldfarb disclose the method of claim 3, as discussed above.
Modified Goffer is silent as to performing a fall recovery operation from the kneeling position. 

providing torque at the knee joints for straightening leg components of the device (Figs. 11-13 depict an applied torque at the knee joint which drives the legs of the robot to a more straightened position as the robot is guided to an upright stance); 
and driving the hip joint components to provide support to keep the torso of the user upright, thereby permitting the user to stand (Figs. 11-13 depicts an applied torque at the hip joint to gradually move the torso of the robot to an upright position; the progression from a kneeling position to a standing position as depicted in Figs. 9-13 is discussed at Col. 22, lines 38-50, lines 63-66; Col. 23, lines 3-8). Hattori further indicates that the fall recovery depicted in Figs. 8-13 allow for independent fall recovery (Col. 23, lines 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sitting down fall recovery operation of the modified Goffer with the kneeling fall recovery operation as taught by Hattori to allow the exoskeleton and user to recover independently from additional positions. 
Regarding claim 10, Goffer in view of Goldfarb disclose the method of claim 4, as discussed above.
Modified Goffer is silent as to performing a fall recover operation from the prone position. 
However, Hattori teaches performing a fall recovery operation from the prone position (Figs. 8-13); wherein controlling the drive components to perform the fall recovery operation comprises:

and while in the kneeling position providing torque at the knee joints for straightening leg components of the device (Fig. 10 shows the progression of the fall recovery wherein the knees undergo an applied torque to begin a straightening motion of the legs); 
and driving the hip joint components to provide support to keep the torso of the user upright (beginning in Fig. 11, a torque is applied at the hip that drives the torso into an upright position through Figs. 11-13), thereby permitting standing (Fig. 13). Hattori further indicates that the fall recovery depicted in Figs. 8-13 allow for independent fall recovery (Col. 23, lines 9-13
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sitting down fall recovery operation of the modified Goffer with the prone position fall recovery operation as taught by Hattori in order to allow a user to recover independently from additional positions after falling down. 
Regarding claim 14, Goffer in view of Goldfarb and Hattori disclose the method of claim 10, as discussed above.
Hattori further discloses that the device (Hattori, Fig. 1, 100) begins from a backward fall position (Fig. 14 and Col. 13, lines 55-57; discloses initially moving from a laying on the back position), and Hattori further discloses controlling the joint components to release to permit a user to turn over to a prone position from additional falling positions (see Figs. 21-25, and 30-34; 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sitting and prone fall recovery operation of the modified Goffer with the backward fall position recovery operation as taught by Hattori in order to allow the user to get up from additional positions in the case of a fall. 
Regarding claim 15, Goffer in view of Goldfarb and Hattori disclose the method of claim 14, as discussed above.
Hattori further discloses performing a rollover assist (Col. 24, lines 21-26; explains that the device cannot easily get up from the laying on the back position and thus first turns onto its side and then over) permitting the user to roll over to the prone position.
The now modified Goffer discloses the operation including controlling the drive components (Goffer, Fig. 1, ref #23) to drive the hip (Goldfarb, Fig. 2, ref #102R, and 102L, and Col. 5, lines 30-33; discloses using motors to drive the hip joints) knee joint components (Goldfarb, Fig. 2, ref #104R and 104L and Col. 5, lines 30-33 disclose using motors to drive the knee joints) to straighten one leg (Hattori, Figs. 23 and 24) on the side of a desired rollover (Hattori, Fig. 24, shows that the desired roller over is towards the left side and that the left leg, i.e. the bottom leg is straightened), and further to bend the knee joint component of the other leg (Hattori, Fig. 24 shows that the top right leg has a bent knee see also Col. 15, lines 25-64 which 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goffer to include the rollover assist function in the recovery process from the backward fall position as taught by Hattori in order to allow the user to get up in a more efficient and safe manner.
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goffer (US 8,096,965) in view of Hattori (US 6,463,356).
Regarding claim 16, Goffer discloses a method of controlling (Col. 1, lines 6-9; discloses a method for controlling an exoskeleton device) an exoskeleton device (20) of a user for fall recovery (Col. 9, lines 45-47; discloses a method for recovery from, at least a near forward fall, by halting the exoskeleton and thus user), the exoskeleton (20) device being a powered legged mobility device (Col. 6, lines 29-32) comprising a plurality of drive components (24) (Col. 6, lines 55-58; discloses that each actuation assembly 24 includes a motor for driving the joint components to bend/extend) that drive joint components (24) including at least knee joint components and hip joint components (knee and hip of Fig. 1 A). 
Goffer does not disclose a kneeling position.
However, Hattori discloses a kneeling position (Hattori, Fig. 10; shows that the device is in a kneeling position because the device is support on the ground by at least one knee) and controlling the drive components to provide torque at the knee joints for straightening leg components of the device (Figs. 11-13 depict an applied torque at the knee joint which drives the legs of the robot to a more straightened position as the robot is guided to an upright stance); 

Hattori further indicates that the fall recovery depicted in Figs. 8-13 allow for independent fall recovery (Col. 23, lines 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sitting down fall recovery operation of the modified Goffer with the kneeling fall recovery operation as taught by Hattori to allow the exoskeleton and user to recover independently from additional positions. 
Regarding claim 21, Goffer in view of Hattori disclose the method of claim 16, as discussed above.
Hattori further discloses that the device (Hattori, Fig. 1, 100) begins from a backward fall position (Fig. 14 and Col. 13, lines 55-57; discloses initially moving from a laying on the back position), and Hattori further discloses controlling the joint components to release to permit a user to turn over to a prone position from additional falling positions (see Figs. 21-25, and 30-34; Col. 15, lines 25-64 discusses the ability of the robot to enter into a lying on the side state to recover from a lying on the back state; Fig. 25 specifically shows the prone state of the robot after moving from the lying on the side state; throughout the figures, the hip joint is allowed to move to the rolled over state, and a leg of the robot is depicted in a bent configuration as the robot rolls into a prone position).
.
Claims 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 9,693,926) in view of Hattori (US 6,463,356).
Regarding claim 17, Goldfarb discloses a method of controlling an exoskeleton (abstract and Fig. 1) device of a user, the exoskeleton device being a powered legged mobility device (Col. 2, lines 31-33; discloses a powered lower limb exoskeleton) comprising a plurality of drive components (Col. 2, lines 36-28; discloses the use of 4 motors for driving each joint components) that drive joint components including at least knee joint components (Fig. 2, 104R and 104L) and hip joint components (Fig. 2, 102R and 102L). 
Goldfarb, is silent as to performing a fall recovery operation from the prone positon. 
However, Hattori teaches performing a fall recovery operation from the prone position (Figs. 8-13); wherein controlling the drive components to perform the fall recovery operation comprises:
driving the joint components to release the knee joint and hip joint components (Fig. 9 demonstrates that the knee is permitted to bend, while the hips are straightened to move the knees underneath the hips), wherein when a user performs a hands walk-back motion including walking backward with the hands (see progression from Fig. 9 to Fig. 10), the release of the knee joint and hip joint components permits bending the knees and straightening the hips to come to a kneeling position (as shown in Figs. 9 and 10); 

and driving the hip joint components to provide support to keep the torso of the user upright (beginning in Fig. 11, a torque is applied at the hip that drives the torso into an upright position through Figs. 11-13), thereby permitting standing (Fig. 13). Hattori further indicates that the fall recovery depicted in Figs. 8-13 allows for independent fall recovery (Col. 23, lines 9-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sitting down fall recovery operation of the modified Goffer with the prone position fall recovery operation as taught by Hattori in order to allow a user to recover independently from additional positions after falling down. 
Regarding claim 20, Goldfarb in view of Hattori disclose the device of claim 17, as discussed above.
Hattori further discloses controlling the drive components to aid in the walk-back motion (Hattori, Figs. 8-13; Col. 22, lines 38-52 explain the use of the knee and hip actuators to aid in the posture progression from prone, to using the hands to walk-back, then to an upright position). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sitting down fall recovery operation of the modified Goffer with the prone position fall recovery operation as taught by Hattori in order to allow a user to recover from additional positions after falling down. 

Allowable Subject Matter
Claims 19, 38, and 59 are allowed over the prior art.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785